PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JAWB Acquisition LLC
Application No. 13/669,375
Filed: 5 Nov 2012
For: ACOUSTIC VOICE ACTIVITY DETECTION (AVAD) FOR ELECTRONIC SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 4, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned September 3, 2016, for failure to timely submit the issue fee
as required by the Notice of Allowance and Fee(s) Due mailed June 2, 2016, which set a three
(3) month statutory period for reply. Additionally, a Notice to File Corrected Application Papers
Notice of Allowance Mailed was mailed June 8, 2016, setting a two (2) month-shortened period
to submit a properly signed Application Data Sheet. On September 23, 2016, a Notice of Abandonment was mailed. 

On July 11, 2020, a petition to accept a delayed benefit claim was filed, accompanied by a petition to revive the application. On April 19, 2021, a decision was mailed dismissing the petitions. On October 18, 2021, a renewed petition to revive the application was filed, accompanied by a four (4) month extension of time. On January 7, 2022, a decision was mailed dismissing the renewed petition. On May 4, 2022, a renewed petition to revive the application was filed, accompanied by a two (2) month extension of time.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a signed application data sheet, filed July 14, 2021, as required by the Notice mailed June 8, 2016, and payment of the issue fee on August 10, 2020, as required by the Notice mailed June 2, 2016, (2) the petition fee of $1,000 paid July 15, 2020, and (3) a proper statement of unintentional delay.

Petitioner has provided an adequate explanation that the delay was due to a lack of ability of the prior assignee to pay the issue fee and to delay on the part of counsel hired by the new assignee in filing the petition to revive.

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET